DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-5 are pending, and are examined on their merits below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 2 is objected to because of the following informalities:  in line 3, “plurality of anchors extends” should be --plurality of anchors extend--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 6,443,484 to Anglsperger.
Regarding claim 1, Anglsperger discloses an instrument panel mounted on a vehicle and covering an airbag (invention is related to an airbag cover that can be over an airbag in an instrument panel, see col. 1, lines 10-31), the instrument panel comprising: a panel body (1) including a first slit (initiating site 2 of the molding 1) at a position opposing the airbag (airbag not shown); a decorative sheet (4) constituted of at least one of cloth and leather (see col. 4, lines 42-48), the decorative sheet covering an area of the panel body including the first slit (see Figures 4 and 5), and the decorative sheet including at least one second slit (5) arranged along the first slit (see Figures 4 and 5); and a fastener (8) fastening the decorative sheet on the panel body, wherein the fastener comprises: a cover plate (top of 8) covering the at least one second slit; and at least one anchor (6a or 6b) extending from a back surface of the cover plate and passing through the first slit and the at least one second slit, the at least one anchor being fixed to the panel body (see col. 6, lines 43-63).
Regarding claim 2, Anglsperger discloses the at least one anchor includes a plurality of anchors (6a, 6b or 7; col 6, lines 58-61), and the plurality of anchors extend from the back surface of the cover plate (see Figures 4 and 5).

Regarding claim 3, Anglsperger discloses the at least one second slit (5) includes a plurality of second slits (see second opening in 4 for 7 to pass through), and each of the plurality of anchors (6a, 6b or 7) passes through corresponding one of the plurality of second slits (see Figure 4).
Regarding claim 4, Anglsperger discloses the at least one anchor (7 or 6a) is L-shaped (one side of 6a is L-shaped, and 7 is L-shaped) and an end portion of the at least one L-shaped anchor is in contact with a back surface of the panel body (see Figure 5).
Regarding claim 5, Anglsperger discloses the end portion is welded to the back surface of the panel body (1, see col. 6, lines 61-63 and col. 6, lines 30-32).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The relevant prior art references are cited on the PTO-892. The references cited, while not applied, are relevant to the claimed invention. The references include airbag covers for instrument panels and steering wheels that include fasteners/emblems for connecting layers of the covers.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tiffany L. Webb whose telephone number is (571)272-3950. The examiner can normally be reached M-F: 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.L.W./Examiner, Art Unit 3616                                                                                                                                                                                                        
/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616